Title: To Alexander Hamilton from Oliver Wolcott, Junior, 24 November 1792
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Treasury Department, Comptroller’s Office, November 24, 1792. “I have prepared a sett of forms for the Superintendents of Indian Affairs, which I have now the honor to transmitt for your consideration, also the draft of a Letter on the same subject. These forms have been calculated with a view to the establishment of an Officer, to superintend the examination & settlement of all deliveries of Stores & public property of the United States; which in my opinion will be an indispensible arrangement to secure the necessary responsibility. If such an Officer should be established, I think he ought to be placed in the same relation to the Treasury as the Accountant of the War Department.…”
